Title: From Thomas Jefferson to John Mclean, 30 December 1825
From: Jefferson, Thomas
To: Mclean, John


                        Sir
                        
                            Monticello
                            Dec. 30. 25.
                        
                    I have to ask a favor of you in behalf of the “University” of Virginia, the motives to which I am in hopes you will approve, while it would seem scarcely to disturb at all the arrangements of your office. this Institution is exactly one mile from Charlottesville, the nearest post-office. it’s order requires that as little occasion as possible for going to the town should be given to the Students. one or more mails arrive or depart every day in the week, and thus gives to every Student an excuse for going there every day. besides the time wasted in the walk, they are liable, when there, to get into irregularities inconsistent with the college regulations and injurious to themselves. all this would be avoided by establishing a deposit there for the letters of the inhabitants of the place. these during the year now ended have amounted to between 2. and 300. grown persons, will be between 3. and 400. the year now beginning, and will probably increase 1. or 200. every year for some time to come. that deposit, it is believed  would recieve at present more letters than Charlottesville; and nearly all the future  additions will be to that. if this accomodation can be admitted (without discontinuing the office at Charlottesville, which is not proposed) it will much promote the order it is so desirable should prevail among the youths of the University. the present mailroad at that place is a bow of about 400. yards length, of which the cord passes thro’ the two private gates along the front of the University buildings, in one of which the office shall be kept, so as to save, by the direct line, the time which the rider might lose in exchanging his mails. if this measure should meet your approbation, I would recommend as Postmaster for the University Appt. Arthur S. Brockenbrough, Proctor of the University, a gentleman worthy of every confidence which may be reposed in him. and to the service you would render the institution, it would add a gratification to myself, it’s Rector, and a motive the more for acknoleging to you my great esteem and respect.
                        Th: Jefferson
                    P.S. for further particulars I must refer you to mr Rives our representative, intimately acquainted with all the localities worthy of enquiry.